DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       EDNOL A. HANNA, III,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D20-2945



                        September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Highlands County; Peter F. Estrada, Judge.


LABRIT, Judge

     Ednol A. Hanna, III, appeals the dismissal of his motion for

postconviction relief filed pursuant to Florida Rule of Criminal

Procedure 3.850. We reverse for further proceedings consistent

with this opinion.
                             Background

     In 2005, Mr. Hanna and three codefendants were convicted of

robbery with a firearm and other related offenses stemming from a

bank robbery. Mr. Hanna was a juvenile at the time of the offenses

but was prosecuted and convicted as an adult. He was sentenced

to life in prison for the charge of robbery with a firearm.

     On direct appeal, this court affirmed Mr. Hanna's conviction

and sentence. Hanna v. State, 963 So. 2d 236 (Fla. 2d DCA 2007)

(table decision). Thereafter, he filed his first motion for

postconviction relief, which was denied after an evidentiary hearing

in 2011. Mr. Hanna appealed that decision and this court affirmed.

Hanna v. State, 132 So. 3d 887, 887 (Fla. 2d DCA 2014).

Eventually, pursuant to Graham v. Florida, 560 U.S. 48 (2010), Mr.

Hanna filed a motion to correct illegal sentence pursuant to Florida

Rule of Criminal Procedure 3.800. The motion was granted, and

Mr. Hanna was resentenced to a term of forty years in prison with a

review after twenty years pursuant to sections 921.1402(2)(d) and

775.083(3)(c), Florida Statutes (2018). Mr. Hanna did not appeal.

Instead, he filed a motion for postconviction relief, alleging that his

counsel was ineffective during his resentencing hearing. The

                                   2
postconviction court dismissed the claim as not cognizable under

Florida law and untimely. Mr. Hanna then filed the current appeal.

                          Standard of Review

     An appellate court reviews de novo a trial court's legal

conclusions made in ruling on a postconviction motion. Nelson v.

State, 43 So. 3d 20, 28 (Fla. 2010); see also Freeman v. State, 761

So. 2d 1055, 1061 (Fla. 2000) ("[A] defendant is entitled to an

evidentiary hearing on a postconviction relief motion unless (1) the

motion, files, and records in the case conclusively show that the

[defendant] is entitled to no relief, or (2) the motion or a particular

claim is legally insufficient.").

                                    Analysis

Cognizable Claim

     The postconviction court first reasoned that Mr. Hanna's

claims were not cognizable under Florida law because a defendant

"has no constitutional right to effective collateral counsel." See

Zack v. State, 911 So. 2d 1190, 1203 (Fla. 2005). As a general

proposition this is correct. See id. ("[C]laims of ineffective

assistance of postconviction counsel do not present a valid basis for

relief."). However, "[i]neffective assistance of postconviction counsel
                                       3
is not a cognizable claim in Florida, because there is no

constitutional entitlement to the appointment of postconviction

counsel." Netting v. State, 129 So. 3d 429, 432 (Fla. 1st DCA 2013)

(emphasis added); see also Kokal v. State, 901 So. 2d 766, 777 (Fla.

2005) ("Because Kokal does not possess a constitutional right to

postconviction counsel, and further, because we have refused to

recognize claims of ineffective assistance of postconviction counsel,

Kokal's claim regarding the ineffectiveness of counsel's

representation of Kokal during his first postconviction litigation was

properly summarily denied.").

     By contrast, the Sixth Amendment "guarantees the right to

effective assistance of counsel at all critical stages of a criminal

prosecution." Taylor v. State, 87 So. 3d 749, 758 (Fla. 2012).

"Trial, sentencing[,] and direct appeal are all critical stages at which

a defendant is entitled to counsel." Padgett v. State, 743 So. 2d 70,

72 (Fla. 4th DCA 1999) (citing Smith v. State, 590 So. 2d 1078,

1078 (Fla. 2d DCA 1991)). This is true "whether the sentence is the

immediate result of adjudication of guilt or, as here, the sentence is

the result of an order directing the trial court to resentence the

defendant." See Griffin v. State, 517 So. 2d 669, 670 (Fla. 1987). At

                                    4
resentencing, "the full panoply of due process considerations

attach, including the appointment of counsel." Payne v. State, 38

So. 3d 827, 828 (Fla. 1st DCA 2010). This includes entitlement to

counsel at resentencing after prevailing on a rule 3.800 motion.

See Mahone v. State, 39 So. 3d 1278, 1279 (Fla. 5th DCA 2010).

     Thus, the general prohibition on claims of ineffective

assistance of postconviction counsel is not applicable to Mr.

Hanna's situation. Counsel who represents a defendant at

resentencing following a successful postconviction motion is not

"collateral counsel" and is subject to the same constitutional

strictures as trial counsel. Consequently, Mr. Hanna has raised a

cognizable claim for postconviction relief, and the postconviction

court erred by dismissing the motion on this ground.

Timeliness

     The postconviction court alternatively dismissed Mr. Hanna's

motion as untimely. This calculation of time was based on the

underlying conviction, which occurred more than two years ago.

See Fla. R. Crim. P. 3.850(b) (providing a time limit of two years

"after the judgment and sentence become final"). Yet, as stated

above, resentencing is a new proceeding. See State v. Collins, 985
                                  5
So. 2d 985, 989 (Fla. 2008). Therefore, the calculation of time for

the 3.850 motion should begin with the resentencing hearing—the

source of the allegedly ineffective assistance. When no appeal is

filed, a "judgment and sentence do not become 'final' for purposes of

. . . rule [3.850] until the thirty-day period for filing an appeal

expires." Mingo v. State, 790 So. 2d 1164, 1164 (Fla. 2d DCA 2001).

Because Mr. Hanna did not appeal his new sentence, it became

final thirty days after it was imposed.

     The postconviction court misapprehended the distinction and

relied upon cases that are procedurally distinguishable from this

one. See, e.g., Gillis v. State, 32 So. 3d 681, 682 (Fla. 2d DCA 2010)

(holding that resentencing from a successful rule 3.800 motion did

not toll the time for a rule 3.850 motion attacking the defendant's

underlying convictions); O'Neill v. State, 6 So. 3d 630, 630 (Fla. 2d

DCA 2009) (same); Marrero v. State, 967 So. 2d 934, 936 (Fla. 2d

DCA 2007) (same). Because Mr. Hanna's claims are not directed to

his underlying conviction but instead challenge his counsel's

performance at his resentencing, Mr. Hanna's motion was timely.

Consequently, the postconviction court erred by dismissing the

motion on this ground.

                                    6
     In summary, the postconviction court erred by dismissing the

motion as not cognizable and untimely. The court should have

addressed the merits of the claims, and we reverse and remand for

it to do so. See, e.g., White v. State, 298 So. 3d 694, 695 (Fla. 2d

DCA 2020).

     Reversed and remanded with instructions.

VILLANTI and BLACK, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   7